Per Curiam.
The application for leave to appeal is denied with costs. Judge Barrett properly ruled on the petition for a writ of habeas corpus that the petitioner would not be denied any of his constitutional rights by the refusal (i) to retry the question of guilt or innocence, (ii) to review the sufficiency of the evidence and (iii) to review, after trial and conviction, the legality of the arrest and the extent or legality of detention before trial. The question with respect to the denial of a jury trial was decided by this Court in Byrd v. Warden, 210 Md. 662. The contention that the petitioner was denied counsel in the trial court was not true; the record shows that he was represented by counsel that he had selected. On his appeal here the petitioner abandoned all grounds for the writ except the allegations that he was denied (i) an appeal to this Court from his conviction of assault with intent to rape, and (ii) counsel to prosecute the appeal. With respect to the denial of an appeal, the record shows that he did appeal and that it was entered in this Court, but it was not perfected and was subsequently dismissed. The allegation that the petitioner was denied counsel to prosecute the appeal was not raised in the petition for the writ, and is, therefore, not reviewable here.